                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

TONY M. RUIZ                                                                              PLAINTIFF

v.                                   Case No: 4:21-cv-00438 BRW


CLAUDIA HARRIS, et al.                                                                 DEFENDANTS


                                                ORDER

        On May 24, 2021, United States Magistrate Judge Patricia Harris entered an order directing

Mr. Tony Ruiz to file an amended complaint within 30 days.1 On May 26, 2021, Judge Harris

entered an order informing Mr. Ruiz that he must file an application to proceed in forma pauperis

(“IFP”) that reflects his free-world financial status or pay the full filing and administrative fees

within 30 days.2 Mr. Ruiz was warned that his complaint may be dismissed if he did not comply

with either order. It has been over 30 days since Mr. Ruiz was directed to file an amended

complaint and a free-world IFP application or pay the full filing and administrative fees, and he

has not done so. Accordingly, this case is DISMISSED without prejudice for failure to comply

with Local Rule 5.5(c)(2), failure to respond to court orders, and for failure to prosecute.3

        IT IS SO ORDERED this 30th day of June, 2021.


                                                         Billy Roy Wilson_________________
                                                         UNITED STATES DISTRICT JUDGE



        1
            Doc. No. 4.
        2
            Doc. No. 6.
        3
          See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power to
dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for abuse of
discretion).
